Order entered May 16, 2013




                                             In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-12-01019-CR
                                      No. 05-12-01020-CR

                      BRANDEN KEITH TAYLOR WILSON, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 296th Judicial District Court
                                   Collin County, Texas
                   Trial Court Cause Nos. 296-80602-2012, 296-80603-2012

                                            ORDER
         The Court GRANTS the State’s May 14, 2013 motion for leave to file supplemental

brief.

         We ORDER the Clerk of the Court to file the State’s supplemental brief as of the date of

this order.


                                                      /s/   CAROLYN WRIGHT
                                                            CHIEF JUSTICE